Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 25, 2007








Petition
for Writ of Mandamus Denied and Memorandum Opinion filed January 25, 2007.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-07-00015-CV
____________
 
IN RE DELINDA CLINGAN, INDIV. AND AS PERSONAL REP. OF 
THE ESTATE OF DAVID G. HERRIN, DEANNA CRAIN, DAVID
HERRIN, JR. 
AND JEWELL HERRIN, 
 Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I
N I O N
On
January 5, 2007, relators, Delinda
Clingan, individually and as personal representative
of the Estate of David G. Herrin, Deanna Crain, David Herrin, Jr., and Jewell
Herrin, filed a petition for writ of mandamus in this court, requesting we
compel the Honorable Mark Davidson, presiding judge of the 11th District Court,
Harris County, Texas, the asbestos multi-district pre-trial litigation court,
to vacate a ruling denying relators= motion to strike the intervention of
real party in interest Hissey Kientz
L.L.P. in the underlying asbestos litigation. 
See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex.
R. App. P. 52.1. 




After
reviewing the matter, we conclude that relators have
failed to establish they are entitled to mandamus relief.  Accordingly, we deny relators= petition for writ of mandamus.                                                                                         
 
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed January
25, 2007.
Panel consists of Chief Justice Hedges and Justices
Fowler and Edelman.